Title: To Thomas Jefferson from Nathan Rockhill, 13 February 1805
From: Rockhill, Nathan
To: Jefferson, Thomas


                  
                     Respected Sir 
                     
                     Federal City; Rhodeses InnFebruary 13th. 1805
                  
                  Altho to you Unknown; as to person, property, or Character—more than what you will find Inclosed in one of these papers; have taken the Liberty; or as may more properly be said  assurance, to lay before you, the present Difficulties  I am Overtaken with the Hope, that your Hon[or will cond]escend, to offer me Some assistance. Or if not to [point] out something that will in Some Measure operate to Relieve me; in doing, offering or presenting of which I must have you to Judge of my feelings, as you may think proper—Unaccustomed, as I may truly say to know the want of the Necessaries of Life—Have for some time past, through Unforesen Accidents, been deprived, of the Means whereby, the Travailor Subsists on the Road—And being, on my Return Homeward: made many Exertions to get on knowing, or fully believing, that my Situation, would not be the Better by delays; on the Road; Until the weather proved two severe for me to bear; Unaccustomed as I was to bear the Cold; got Considerably frozen by which means I am entirely deprived of travailing Unless, by some Assistance having lost my Horse in Abbington & my pockght to purchase Another; in the [End] was gh Physicians Bills, and other Expences  with A man at Newmarket to bring me to this place; thereby hoping to Meet with some person with whom I was Acquainted & Get somewhat relieved; Otherwise as I then was must have become Chargable to the public: in preference of which I would rather have experienc’d almost anything Corporally even (Death) would have been no Unwelcome Messenger.
                  The person who assisted me in Getting here I shall be obliged to keep on Expences Until I Can find Some way to Satisfy, his and someother Demands, that I was unable to do when I left Newmarket. Should I fail fail in procuring: as much—
                  Consequences I must leave and no Accquaint appearing—has forced me to  of proceed.
                  I Do not Ask, s a present when at my place of Resid[ence] 
                      Believe I Could meet many Such Demands—my papers must Vouch for my Credibility—
                  I have omitted to State where I am from last, or from my Journeys and I have left behind me the Natchez, some parts Lousianna Orleans, and a three months tour in this Indian Country on this side the Missisippi— 
                  Provided you Should proper to See, or Ask me any Questions, Should be happy in Answering so far as I shall be able—
                  Should be Glad of knowing my destination As the man who has assisted me is in waiting my Rough Unquoth  Wailing you must Excuse; only —
                   Your Humble Servt
                  
                     Nathan Rockhill 
                     
                  
               